UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-5088


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KEITH LARKINS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:08-cr-00098-MBS-1)


Submitted:     July 29, 2011                 Decided:   August 11, 2011


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.     John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith Larkins pled guilty, pursuant to a written plea

agreement,    to     possession     with   intent   to   distribute         and

distribution of five grams or more of cocaine base, in violation

of 21 U.S.C. § 841(a)(1) (2006).           Larkins was sentenced to the

statutory mandatory minimum of 120 months’ imprisonment.              See 21

U.S.C.A. § 841(b)(1)(B) (West 1999 & Supp. 2009) (prescribing

ten-year   minimum    for   cases   involving   five   grams   or    more    of

cocaine base and prior felony drug conviction) (current version

at 21 U.S.C.A. § 841(b)(1)(B) (West Supp. 2011)).                   Appellate

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), in which he asserts there are no meritorious issues

for appeal but questions the adequacy of the Fed. R. Crim. P. 11

hearing and whether the sentence is reasonable.                Larkins has

filed pro se supplemental briefs, asserting numerous issues. 1

Finding no error, we affirm.


     1
        Larkins alleged that (1) the district court lacked
subject-matter jurisdiction because there were no interstate
commerce facts alleged in the indictment; (2) the Controlled
Substances Act is unconstitutional, both generally and as
applied to his case, as it exceeds Congress’ power under the
Commerce Clause; (3) the doctrine derived from Rooker v. Fid.
Trust Co., 263 U.S. 413 (1923), and D.C. Ct. App. v. Feldman,
460 U.S. 462 (1983), divests this court of jurisdiction because
the state dismissed its pending drug charges, which arose out of
the same criminal conduct; (4) the time limits in Fed. R. App.
P. 4(b)(1)(A) are unconstitutional; (5) the district court
failed to comply with the requirement in Rule 11 that a court
“address the defendant personally in open court,” see Fed. R.
(Continued)
                                      2
               Initially,       counsel       questions      whether      the     district

court complied with the requirements of Rule 11 but points to no

specific    error    by     the    court. 2        As     Larkins   did     not    seek    to

withdraw   his     guilty       plea    in   the    district     court    or      otherwise

preserve any alleged Rule 11 error by timely objection, review

by the court is for plain error.                        United States v. Dominguez

Benitez, 542 U.S. 74, 76 (2004); United States v. Martinez, 277

F.3d 517, 524-25 (4th Cir. 2002).                   To establish plain error, the

defendant must show that an error occurred, that the error was

plain,    and    that     the     error      affected      his   substantial        rights.

United    States    v.    Olano,       507   U.S.    725,    732-34    (1993);       United

States    v.    Massenburg,       564     F.3d     337,    342-43    (4th    Cir.    2009)

(stating that defendant bears burden of establishing each of the

plain    error    requirements).             We    have   reviewed     the     record     and




Crim. P. 11(b)(1), prior to accepting a guilty plea; (6) the
district court failed to ensure that a factual basis supported
the guilty plea and that Larkins was competent to plead; and
(7) the Government failed to follow the notice requirements of
21 U.S.C. § 851 (2006). We have considered each of these issues
and conclude that they are not meritorious.
     2
       Because the Government has not sought enforcement of the
appellate waiver, we are not precluded from reviewing the claims
raised in this appeal.    United States v. Poindexter, 492 F.3d
263, 271 (4th Cir. 2007) (stating that, if Anders brief is filed
in case with appeal waiver, Government’s failure to respond
“allow[s] this court to perform the required Anders review”).



                                              3
conclude that the district court committed no reversible error

in conducting the Rule 11 hearing.

             Counsel also questions whether the sentence imposed by

the   district      court     is     reasonable.      Appellate    review        of    a

district court’s imposition of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.               Gall v. United States, 552 U.S. 38, 41

(2007).       This        review     requires   consideration      of     both     the

procedural and substantive reasonableness of a sentence.                     Id. at

51.    “Procedural reasonableness evaluates the method used to

determine a defendant’s sentence.”                  United States v. Mendoza-

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010), cert. denied, __ S.

Ct. __, 2011 WL 2037948 (U.S. June 23, 2011).                       In contrast,

“[s]ubstantive          reasonableness     examines    the     totality     of        the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the standards set forth in [18 U.S.C.] § 3553(a) [(2006)].”                      Id.

             We    must    assess     whether   the   district    court    properly

calculated        the     advisory     Guidelines     range,     considered        the

§ 3553(a)    factors,        analyzed    any    arguments     presented     by    the

parties,     and    sufficiently        explained     the    selected     sentence.

Gall, 552 U.S. at 49-50; see also United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

                                           4
F.3d 325, 330 (4th Cir. 2009).                      We presume that a sentence

imposed    within       the   properly        calculated       Guidelines       range   is

reasonable.       Mendoza-Mendoza, 597 F.3d at 217.                    We have reviewed

the record with these standards in mind.                      Our examination leads

us   to   conclude       that    Larkins’         sentence     is    procedurally       and

substantively      sound.        Therefore,         the     district    court    did    not

abuse its discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of    his    right       to    petition    the    Supreme    Court    of    the

United States for further review.                   If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                    Counsel’s motion must state

that a copy thereof was served on the client.                         We dispense with

oral   argument      because         the    facts     and    legal     contentions      are

adequately       presented      in    the    materials       before     the   court     and

argument would not aid in the decisional process.



                                                                                 AFFIRMED




                                              5